Title: To George Washington from Antoine Félix Wuibert de Mézières, 30 July 1782
From: Wuibert de Mézières, Antoine Félix
To: Washington, George


                  
                     Sir
                     Philadelphia July 30th 1782
                  
                  Your Excellency having been Kind Enough as for grant me the Leave to Come in this town, Where I am Since the 19th Instant; I Beg you Would be pleased With my most Respectfull thanks for it, and have the honour to Inform you that all my Businesses are Entirely finished.
                  As I am Very far from making any bad use of Your Excellency’s goodnesses, & have allways been addicted to my Duty; I Beseech you Would give me your orders for Fort Pitt Where I Intend to go again Immediately if you think it proper. I am With the Greatest Respect Sir Your Excellency’s the Most humble & Most obedient Servant
                  
                     Lt Colo. Weibert
                     of the Contal Corps of Engineers
                  
               